acknowledged significant advice may be disseminated department of the treasury internal_revenue_service washington d c sca released sep cc dom fs p si tl-n-3866-98 uil memorandum for associate district_counsel kentucky-tennessee cc ser kyt lou from subject assistant chief_counsel field service cc dom fs significant service_center advice -- nontaxable_use of fuel by non-tefra s_corporations this responds to your request for significant advice dated date concerning a question posed by the excise_tax section at the cincinnati service_center this advice is not binding and is not a final case determination it is advisory only does not resolve service position and should not provide the final basis for resolving a case it is not to be relied upon or otherwise cited as precedent issue sec_1 when an accrual basis nontefra s_corporation files a form_4136 claiming a credit for certain uses of gasoline and diesel_fuel under sec_34 is the statute_of_limitations with respect to a shareholder extended for any adjustments resulting from this claim if the shareholder refuses to file or does not file an amended form_1040 reflecting the adjustment may the credit be denied or only a net amount be paid to the s_corporation what action may be taken to ensure proper reporting of the shareholder of the adjustment caused by the granting of the credit tl-n-3866-98 conclusion sec_1 the statute_of_limitations with respect to the shareholder is not extended when the nontefra s_corporation files an amended_return in general the refund cannot be denied the s_corporation because the shareholder has not filed an amended_return including the additional income to the shareholder caused by the s corporation’s claim see discussion of equitable_recoupment below the only way to recover the tax due from the shareholder is to solicit an extension of the period of limitations or send a statutory_notice_of_deficiency for the tax due as a result of the omitted income facts the service_center asks about a statute_of_limitations problem it faces in processing form_4136 claims for credit for nontaxable_use of fuel the problem concerns the limited time that may exist in which to make corresponding adjustments to the shareholder returns the internal_revenue_code imposes excise_taxes on a variety of fuels including gasoline gasohol diesel_fuel liquified petroleum gas compressed natural_gas and aviation_fuel generally the tax is imposed on a distributor and the amount of the tax is normally passed on to the purchaser as an increased cost for the fuel commonly a business purchaser deducts the cost of the fuel which includes the amount of the excise_tax on the fuel under sec_162 under sec_34 a credit may be allowed to a taxpayer if the fuel is put to a farm off-highway or other nontaxable_use the credit is a credit against income_tax allowed to the purchaser in the amount of the tax imposed on the fuel for the year in which the nontaxable_use occurred the credit is a refundable_credit payable to the s_corporation pursuant to sec_1366 it is not passed through to the shareholders where the purchaser is on the accrual basis of accounting the amount of the credit must be included in income for the taxable_year in which the fuel is used revrul_67_2 1967_1_cb_13 your submission raises a concern about the situation in which an s_corporation does not claim a credit for nontaxable_use of the fuel until on or just before the expiration of the statute_of_limitations for the year in which the tax was paid in this situation a deficiency should be assessed against the shareholders because of the decreased business_expense deduction allowed to the corporation and the corresponding increase in corporate taxable_income passed through to the tl-n-3866-98 shareholders where amended shareholder returns do not accompany the claim you stated that you are left with as short a period as one month in which to make the assessments on the shareholders’ returns for the year to which the claim applies for purposes of discussion we will consider the following example assume that a nontefra s_corporation truck inc timely filed a form_1120s for calendar_year on date truck inc is an accrual basis taxpayer deducted fuel costs including the amount of the excise_tax on that return and has one shareholder bob truck inc filed an amended form_1120s on march with a claim on form_4136 in the amount of dollar_figure for nontaxable_use of diesel_fuel used in refrigeration units truck inc did not include the dollar_figure in income on the amended_return and filed no amended form k-1 for bob further assume that bob timely filed his form_1040 for calendar_year on date bob’s statute_of_limitations for his tax_year expires on date and bob has not filed an amended form 1040x for showing an increase in income in the amount of dollar_figure your submission asks what actions or steps are available to the service_center in this situation in which the statute_of_limitations for a shareholder’s taxable_year will expire shortly after the service_center receives the form_4136 from the s_corporation discussion we recognize the problems that these late claims on forms by accrual basis nontefra s_corporations pose for the service_center unfortunately there is not a simple answer to this problem the best course of action permitted by law is for the service_center to make the assessments against the shareholders in the limited time available the service_center understands the law concerning sec_34 and the operation of the law that results in additional income to the shareholder therefore we recommend that the service_center establish a procedure to proceed against the shareholder in an expedited manner when the s_corporation files a form_4136 just prior to the expiration of the statute_of_limitations the service_center may want to consider contacting the shareholder and requesting an extension of the statute_of_limitations from the shareholder before making the assessment against the shareholder tl-n-3866-98 the shareholders’ statutes of limitations are not extended by operation of law in this situation an extension is unavailable under the rule_of sec_6501 which allows the service days to assess the amount of additional tax reported on an amended_return that provision is intended to allow the service to do no more than assess the amount of additional tax reported on an amended_return that section does not permit the service to assess an amount of tax against the shareholder the only way to recover the tax due from the shareholder is to solicit an extension of the period of limitations or send a statutory_notice_of_deficiency for the tax due as a result of the omitted income you also ask whether the mitigation provisions in sec_1311 through may assist the service in this situation the s_corporation and its shareholders are not related parties for purposes of the mitigation provisions therefore those provisions are inapplicable as for judicial remedies such as the tax_benefit_rule and the duty_of_consistency none of them clearly apply to extend the statute either our only remedy may be the doctrine_of equitable_recoupment as the sole shareholder and the s_corporation would probably be found to be in privity equitable_recoupment might allow the service to recover the additional tax due from the shareholder by allowing the withholding of the s corporation’s refund equitable_recoupment however only applies if the shareholder’s tax_year is closed at the time the amended form_1120s is filed this fact has not been determined so whether equitable_recoupment applies is uncertain we would prefer to determine whether equitable_recoupment is available if presented the facts of an actual case in summary in the example above we have concluded that bob’s statute_of_limitations for assessment of the additional tax resulting from the filing of the form_4136 claim and the corresponding increase in the s_corporation income is date the filing of the claim does not extend the statute_of_limitations applicable to assessment of the resulting deficiency against bob moreover the amount of this deficiency cannot be recovered through an offset permitted by sec_6402 the service cannot net the deficiency of the shareholder against the claimed fuel credits the right to offset an overpayment against an outstanding liability does not apply to a liability that has not been established through a notice_of_deficiency our advice is limited to the legal aspects of the problem posed from that perspective we are advising you that the service must assess any resulting deficiencies against the shareholders prior to the expiration of the shareholder statutes and that those statutes are not extended by the filing of the claims the service cannot offset the shareholder deficiencies against the corporate refund nor can it deny the claims because they are not accompanied by amended shareholder tl-n-3866-98 returns unless extensions are obtained the service has no option other than to make the assessments in the short time available under these circumstances we express no opinion as to how the assessments should be made that is we have not addressed your questions about whether the assessments should be made based on the service center’s own calculations amended returns or correspondence with the shareholders confirming that they deducted the tax as an expense on their original returns we believe that the service_center and other organizations are in a better position than we are to resolve such practical problems deborah a butler by ______ s _______________ harve m lewis chief passthroughs and special industries branch field service division cc executive office for service_center operations eosco national director of customer service ndcso
